IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                       No. 68063-3-1
                     Respondent,
                                                       DIVISION ONE
              v.
                                                       UNPUBLISHED OPINION
GENE A. CAMARATA,

                     Appellant.                        FILED: July 29, 2013


       Appelwick, J. — Camarata argues that a judge, subject to an affidavit of

prejudice at trial, lacked the authority to sign a judgment and sentence on remand from

his first appeal.   He argues the sentencing court abused its discretion in imposing

discretionary legal financial obligations in the original sentencing.   The challenge to

those fees is not properly before this court. We vacate the order striking portions of the

judgment and sentence and remand for reentry before another judicial officer.

                                          FACTS


       Gene Camarata was charged with 34 crimes and his case was assigned to

Judge Michael Cooper. On March 6, 2008, Camarata filed an affidavit of prejudice
requesting Judge Cooper's recusal. After Judge Cooper recused himself, Judge C.

James Lust presided over the subsequent hearing.

       Camarata pleaded guilty to one count of misdemeanor telephone harassment

and one count of witness tampering.        On June 26, 2008, Judge Lust imposed a

sentence including jail time, a probation condition requiring Camarata to shut down his

websites, and $1,400 in costs and fees.

       Camarata appealed, asserting that the condition requiring him to shut down his

websites and domains was not statutorily authorized and infringed on constitutionally
No. 68063-3-1/2




protected speech. State v. Camarata, noted at 152 Wn. App. 1042, 2009 WL 3352433,

at *1.    We accepted the State's concession that the condition was not statutorily

authorized and remanded for the sentencing court to strike it. kL On remand, Judge

Cooper signed an order striking certain portions of the judgment and sentence

consistent with our opinion. Camarata, due to his homeless status, could not be found

and was not informed of this court's opinion.

         About two years later, Camarata was informed of the status of the case and filed

a notice of appeal. This court granted his motion to enlarge the time to file the notice.

                                        DISCUSSION


         Camarata argues Judge Cooper signed the order amending judgment and

sentence after recusal from the case, when he no longer had authority.             He also

contends the sentencing court erred in imposing discretionary fees and costs because

he was in financial difficulty.

         Judicial recusal as a result of a motion of prejudice is governed by RCW

4.12.040 and RCW 4.12.050. Judges may not hear or try proceedings when it has been

established that the judge is prejudiced against a party or attorney. RCW 4.12.040(1).

Any party or attorney may establish prejudice by motion, supported by an affidavit.

RCW 4.12.050(1).        The motion must be made before the judge has made any

discretionary order or ruling.    Id.   After recusal, the statute permits the parties to

stipulate in writing that the recused judge may rule on specified matters, jd.

         After Camarata timely filed an affidavit of prejudice, Judge Cooper recused

himself. In Skagit County v. Waldal, we adopted "a bright line rule: once a judge has

recused, the judge should take no other action in the case except for the necessary
No. 68063-3-1/3




ministerial acts to have the case transferred to another judge." 163 Wn. App. 284, 288,

261 P.3d 164 (2011). Judge Cooper did not have authority to enter the order striking

parts of the judgment and sentence.

      Camarata also challenges the sentencing court's imposition of discretionary fees

and costs.   On June 26, 2008, Judge Lust entered a judgment and sentence that

included $1,400 in legal financial obligations. It further ordered Camarata to shut down

all existing websites and domains within 30 days.      When Camarata appealed, he

challenged only the website condition.     Camarata, 2009 WL 3352433, at *1. We

accepted the State's concession that there was an insufficient record to support

imposing the condition and remanded with directions to strike it. Id. On remand, there

was no hearing.    Judge Cooper did not reconsider the imposition of legal financial

obligations and no other issues were raised.

       On remand, an issue becomes appealable only if the trial court exercises its

independent judgment to review and rule again. State v. Barberio, 121 Wn.2d 48, 50,
846 P.2d 519 (1993): see also State v. Parmelee.172 Wn. App. 899, 905, 292 P.3d 799

(2013) (discussing Barberio).     In Barberio, the defendant did not challenge his
exceptional sentences on appeal. 121 Wn.2d at 49. At resentencing, he challenged for
the first time the aggravating factors supporting his original exceptional sentence. Ig\
The trial court declined to address the issue, and imposed the same exceptional

sentence as before. Ig\ at 50. The appellate court then properly denied review of the

exceptional sentence issue, because the trial court declined to independently review it

and rule again. See id.
No. 68063-3-1/4




          This case presents the same issue. The issue of discretionary fees was a clear

and obvious issue which could have been decided in the first appeal and was not

reviewed on remand. See jcL at 52. Camarata's challenge is not properly before the

court.1

          We vacate the order striking portions of the judgment and sentence and remand

for reentry before another judicial officer.




WE CONCUR:




 C,^, K..T,
 f
                                                ^^-




        1 Even if this issue was properly before the court, we would still affirm. Where
the trial court does not issue any findings on Camarata's ability to pay the discretionary
fees, this court is required to review only whether the trial court took the defendant's
financial resources into account. State v. Calvin. No. 67627-0-I, 2013 WL 2325121, at
*11 (Wash. Ct. App. May 28, 2013). Here, the sentencing court made the appropriate
inquiries.